Citation Nr: 9912572	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
post-traumatic stress disorder (PTSD), and assigned a 10 
percent disability rating, effective November 18, 1997.  In 
March 1998, a notice of disagreement was received.  A 
statement of the case was issued later that same month.  A 
substantive appeal was received in April 1998.

In his substantive appeal, the veteran raised the issue of 
entitlement to an earlier effective date for his PTSD.  This 
issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is productive of mild social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  After 
reviewing the evidence which includes various VA outpatient 
and examination reports, the Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

The RO initially denied a claim for service connection for 
PTSD in May 1996.  A timely notice of disagreement was 
received and a statement of the case was issued.  However, a 
substantive appeal was not received, and the RO's decision 
became final.  38 U.S.C.A. § 7105(b) (West 1991).  On 
November 18, 1997, the RO received another claim for service 
connection for PTSD.  By rating decision in February 1998, 
the RO determined that service connection was warranted for 
the veteran's PTSD, and assigned a 10 percent rating.  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for the period from November 18, 1997 to 
the present. 

The veteran asserts that his PTSD is more than 10 percent 
disabling.  Specifically, review of the transcript from the 
veteran's hearing, held in May 1998, shows that he complains 
that he occasionally get the shakes, forgets where he put 
things and wakes up tired.  He said that he has worked for 
the same manufacturer for 25 years, and that he once had a 
job dispute with them.  He is currently a maintenance 
foreman.  If his work bothers him too much he will take a 
half a day off using vacation time.  He has been married 
three times. 

In its rating decision of February 1998, the RO assigned the 
veteran's psychiatric disorder a 10 percent rating under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411. Under DC 9411, a 
10 percent evaluation will be assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is in order where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1998).

In this case, the relevant medical evidence consists of VA 
outpatient treatment reports, dated in 1996, which show that 
the veteran reported that he found it difficult to sleep, was 
irritable, and that he occasionally lost his train of 
thought.  He said that he had few close friends, that he felt 
"separated out" from people, and that he had an exaggerated 
startle response.  There was no reported evidence of 
flashbacks or recurrent nightmares.  

In January 1998, the veteran was afforded a VA PTSD 
examination.  A review of that report shows that the veteran 
complained of nightmares (mostly about falling) and disturbed 
sleep, and that he avoided other people at work as much as he 
could.  He stated that he had no friends and that he had been 
divorced twice.  He also said that he and his current wife 
work different shifts to avoid each other.  On examination, 
the veteran was tense, irritable and hyperalert.  The 
examiner indicated that the veteran tended to avoid 
situations which reminded him of Vietnam.  Memory was grossly 
intact.  Judgment and insight were confined to the 
observation that his examination was a "hassle" that was 
not worth going through.  The Axis I diagnosis was PTSD, 
mild.  The Axis V diagnosis was a Global Assessment of 
Functioning (GAF) score of 65.  The examiner noted that the 
veteran had mild symptomatology, that he worked steadily on a 
strained basis, and that he maintained a marriage in a 
marginal fashion.

VA outpatient treatment reports, dated between March and May 
of 1998, show that the veteran complained about sleep 
difficulties, depression, irritability, nervousness, some 
gaps in memory.  The GAF scores ranged between 60 and 62.  A 
VA outpatient report, dated in June 1998, indicates that the 
veteran had begun to take setraline, and that this medication 
had helped reduce his irritability.  His wife reportedly 
noticed even more substantial improvement.  He stated that he 
stayed in bed for about eight hours daily, although he was 
still restlessness.  The examiner indicated that there was no 
evidence of hopelessness, worthlessness or suicidal or 
homicidal ideation.  The GAF score was 65.

A statement from the veteran's wife, received in May 1998, 
indicates that the veteran has a very short temper and is 
easily aggravated by his children.  She further stated that 
he has trouble sleeping at night, has few friends and does 
not like to be around a lot of people.

Based on its review of the evidence, the Board finds that an 
evaluation in excess of 10 percent for the veteran's PTSD is 
not warranted for any period dating back to the effective 
date of service connection for PTSD, i.e., November 18, 1997.  
Notwithstanding the veteran's complaints that his PTSD has 
affected his family life and his job, the veteran has 
reported that he has been married for 14 years, and that he 
has been working full-time at the same company for about 25 
years.  Although the veteran may have been involved in a 
lawsuit at his workplace, he is currently a foreman, and 
there is no objective evidence showing that he has had more 
than a mild decrease in work efficiency.  In fact, he has 
repeatedly stated that he works a substantial amount of 
overtime.  Furthermore, in his January 1998 VA PTSD 
examination report, his symptoms were characterized as mild, 
and the Board finds that there is no other significant 
objective evidence showing that he has had more than mild 
symptoms.  In addition, his symptoms appear to be well 
controlled by continuous medication.  Finally, the veteran's 
GAF scores throughout the time period in issue have 
consistently been in the range of 60 to 65, which suggest 
that he has had mild symptomatology, or, at most, high-end 
moderate symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM IV 47 (American Psychiatric Association 
1994).  Accordingly, an evaluation in excess of 10 percent is 
not warranted for the veteran's PTSD.

The Board notes that while there is some evidence of symptoms 
as required for a 30 percent rating, specifically, depressed 
mood, anxiety, suspiciousness and sleep impairment, the Board 
has determined that the preponderance of the evidence is that 
the veteran's PTSD more closely resembles the criteria for a 
10 percent rating.  In this case, the evidence does not show 
that these symptoms are so severe that they warrant a 30 
percent rating.  In addition, there is little or no objective 
evidence of an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to PTSD symptomatology, as required for a 30 
percent rating under DC 9411.  Accordingly, the Board finds 
that the veteran's PTSD is not manifested by symptomatology 
that approximates, or more nearly approximates, the criteria 
for an evaluation in excess of 10 percent under DC 9411.  See 
38 C.F.R. § 4.7.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for PTSD is denied.



		
	
	Member, Board of Veterans' Appeals



 

